Case 6:20-cv-00613-JCB-JDL Document 9 Filed 03/04/21 Page 1 of 2 PageID #: 34




                                  No. 6:20-cv-00613

                                  Calvin Dunn,
                                    Plaintiff,
                                       v.
                          Charles Mitchell Adams et al.,
                                   Defendants.


                                      ORDER

               Plaintiff brought this suit pursuant to 42 U.S.C. § 1983, al-
           leging that the defendants—his court-appointed attorney and
           the Van Zandt County Jail—permitted other detainees to be
           privy to the details of plaintiff’s pending criminal matters and
           did not provide a place for lawyers and their clients to speak
           privately. Doc. 7. The case was referred to United States Mag-
           istrate Judge John D. Love. Doc. 3.
              The magistrate judge issued a report recommending that
           the amended complaint be dismissed with prejudice as frivo-
           lous and for failure to state a claim upon which relief may be
           granted pursuant to 28 U.S.C. 1915A(b)(1). Doc. 8. Plaintiff did
           not object to the report and recommendation.
               Finding no clear error, abuse of discretion, or legal conclu-
           sions contrary to law, the court accepts the report and recom-
           mendation. See United States v. Wilson, 864 F.2d 1219, 1221 (5th
           Cir. 1989) (noting that the appropriate standard of review if
           no party filed objections to a magistrate judge’s report is
           “clearly erroneous, abuse of discretion and contrary to law”).
           Plaintiff’s claims against defendants are dismissed with prej-
           udice as frivolous and for failure to state a claim upon which
           relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1).
Case 6:20-cv-00613-JCB-JDL Document 9 Filed 03/04/21 Page 2 of 2 PageID #: 35




                               So ordered by the court on March 4, 2021.



                                          J. C AMPBELL B ARKER
                                        United States District Judge




                                     -2-
